Citation Nr: 0817907	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In September 2003 and July 
2006, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting in 
Washington, DC.  This hearing was scheduled for March 2003; 
however, the veteran failed to attend.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2007).

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

The veteran contends that his PTSD is a result of various 
stressors he experienced while serving with the 1414th Air 
Base Group in Saudi Arabia.  The Board determines that 
another remand is required for compliance with the Board's 
July 2006 remand.  

In the July 2006 remand, the Board explicitly requested that 
the RO attempt to verify the veteran's claimed stressor of 
the death of Captain R.R., whom the veteran indicated died in 
a plane crash out at sea in September or October 1953.  The 
Board notes that Captain R.R. served in a different unit from 
the veteran.  Specifically, the veteran served with the 
1414th Air Base Group, and Captain R.R. served with the 59th 
Air Rescue Squadron.  Although the RO requested verification 
from the Joint Services Records Research Center (JSRRC) of 
deaths that took place in the veteran's own unit, no attempts 
were made to confirm the death of Captain. R.R. in records of 
the 59th Air Rescue Squadron.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board again finds it necessary to remand this claim to obtain 
compliance with its July 2006 remand orders. 

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Attempt to verify through JSRRC, and 
any other sources as appropriate, the 
circumstances surrounding the death of 
Captain R.R. of the 59th Air Rescue 
Squadron, based at Dhahran Airfield, 
Saudi Arabia, in September or October 
1953.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's service 
connection claim should be readjudicated, 
to include all evidence received since 
the January 2008 supplemental statement 
of the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

